DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/27/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“An X-ray irradiation unit” in claim 1. 
“An x-ray detection unit” in claim 1. 
“A ceiling-suspended support unit” in claim 1. Dependent claims 4-6 and 9 also refer to the same “ceiling-suspended support unit”. 
“A drive unit” in claim 1. Dependent claims 6 and 9 also refer to the same “drive unit”. 
“A front side operation unit” in claim 1. Dependent claims 2, 4-5 and 9 also refer to the same “front side operation unit”.
“A rear side operation unit” in claim 1. Dependent claims 2, 4-6 and 9 also refer to the same “rear side operation unit”.
“A controller” in claim 9. 
Examiner notes that other generic placeholders claimed with either corresponding structure recited or an absence of functional language are not interpreted under 112(f). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the number" in line 2 and line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the moving direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 4 previously sets forth a plurality of moving directions and therefore it is unclear how this limitation refers back to the previously set forth moving directions. 
Regarding claim 6, the limitation “a front side operation unit” in line 2 is previously set forth in claim 1, and therefore it is unclear whether the limitation refers back to the same element of claim 1 or a different “front side operation unit”. This renders the claim unclear and is rejected for indefiniteness. 
Regarding claims 8 and 9, the limitation “commonly” is stated in lines 2 of each claim. It is unclear as to the scope of the limitation “commonly” and how it modifies the detection of an operation force in claim 8 and the control of the drive unit in claim 9. The term “commonly” is a relative term which renders the claim indefinite. The term “commonly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One of ordinary skill would not how the device would be configured to adjust the operating parameters of the device to render certain features “commonly” operable. This renders an indefinite scope of those features and doesn’t properly relate the claimed use of either force detection or drive unit control to an alternative way of controlling those features. Therefore, the claim is unclear and is rejected for indefiniteness. 
Claims dependent upon rejected claims are also rejected for indefiniteness. Therefore, dependent claim 7 is also rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (U.S. Pub. No. 20170172536) hereinafter Song, in view of Halsmer et al. (U.S. Pub. No. 20090310753) hereinafter Halsmer.
Regarding claim 1, primary reference Song teaches:
An X-ray imaging apparatus (abstract) comprising: 
an X-ray irradiation unit configured to emit X-rays to a subject ([0050], figure 1, X-ray source 110; [0053]; [0058]-[0061]; The limitation of “X-ray irradiation unit” has been interpreted under 112(f) to correspond to the structure disclosed in paragraph [0013] of the applicant’s specification, including an X-ray source and collimator for emitting X-rays to a patient. This corresponds to the X-ray source 110 of Song which includes a collimator as described in [0059]); 
an X-ray detection unit configured to detect the X-rays emitted from the X-ray irradiation unit ([0050], X-ray detector 200; [0079]; [0081]; [0093]-[0100], and figure 5A describe a flat panel detector; The limitation of “X-ray detection unit” has been interpreted under 112(f) to correspond to the structure disclosed in paragraph [0014] of the applicant’s specification, including a flat panel X-ray detector. This corresponds to the flat panel X-ray detector as described in the cited paragraphs above of Song and figures 2 and 5A, which shows the detector as flat panel); 
a ceiling-suspended support unit configured to support the X-ray irradiation unit or the X-ray detection unit ([0052]-[0057] and [0067]-[0072] describe all of the components of the ceiling-suspended support unit and movement features; The limitation of “ceiling-suspended support unit” has been interpreted under 112(f) to correspond to the structure disclosed in paragraphs [0013]-[0020] of the applicant’s specification, including the support members, rotating connections, and support rails of the ceiling-mounting structure. This corresponds to cited portions of Song that include the posts 51-55, first and second guide rails 31 and 32, and the revolute joints 61 and 62); 
a drive unit configured to drive and move the ceiling-suspended support unit ([0050], source driver 130; [0070]-[0072], source driver 130 with a plurality of motors for moving the X-ray source across positions; The limitation of “a drive unit” has been interpreted under 112(f) to correspond to the structure disclosed in paragraphs [0020]-[0022] and [0037] of the applicant’s specification, including the motors configured to move the ceiling-suspended portions of the structure. This corresponds to the cited portions of Song that includes the source driver 130 with a plurality of motors); 
a rear side control panel provided on a rear side of the ceiling-suspended support unit with respect to the front side and configured to operate the movement of the ceiling-suspended support unit by the drive unit from the rear side ([0070]-[0073], sub user interface 80 is considered to be the rear side control panel which enables the user to control the source driver 130, which provides for movement of the ceiling suspended portions of the device and is further depicted in figure 2).
Primary reference Song fails to teach:
a front side operation unit provided on a front side of the ceiling-suspended support unit and configured to operate a movement of the ceiling-suspended support unit by the drive unit from the front side; and 
a rear side operation unit provided on a rear side of the ceiling-suspended support unit with respect to the front side operation unit and configured to operate the movement of the ceiling-suspended support unit by the drive unit from the rear side
However, the analogous art of Halsmer of an imaging system with a radiation source and automatic positioning (abstract) teaches:
a front side operation unit provided on a front side of the ceiling-suspended support unit and configured to operate a movement of the ceiling-suspended support unit by the drive unit from the front side ([0017]-[0020]; As described in [0019], the front side controls, for the interpretation of the current rejections, correspond to the user interface 42 on the front portion of the radiation source 34 of the system by being placed on the collimator 24 itself that protrudes within the front side. See also [0023], [0029], [0030], and [0033]; The limitation of “a front side operation unit” has been interpreted under 112(f) to correspond to the structure disclosed in paragraph [0023] of the applicant’s specification, including the main handle based control. This corresponds to the drive handle 38 or “power assist handle” of user interface 42 of Halsmer as taught within [0019]); and 
a rear side operation unit provided on a rear side of the ceiling-suspended support unit with respect to the front side operation unit and configured to operate the movement of the ceiling-suspended support unit by the drive unit from the rear side ([0017]-[0020]; As described in [0019], the rear side controls, for the interpretation of the current rejections, correspond to the user interface 40 on the rearward side of the radiation source 34 of the system, being positioned on the x-ray source assembly 15. See also [0023], [0029], [0030], and [0033]; The limitation of “a rear side operation unit” has been interpreted under 112(f) to correspond to the structure disclosed in paragraph [0025] of the applicant’s specification, including the switch based control. This corresponds to the “toggle switch” as disclosed in Halsmer within paragraph [0019])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ceiling-suspended x-ray imaging system of Song to incorporate the front and rear side operation units for control of the device at different positions as taught by Halsmer because it enables a user precise control of the system on either side of the device. This improves ergonomics by reducing reaching that may be required, and also allows for a user to utilize different views of the patient when interacting with the positioning controls (Halsmer, [0019). 
Regarding claim 2, the combined references of Song and Halsmer teach all of the limitations of claim 1. Primary reference Song further fails to teach:
wherein the front side operation unit and the rear side operation unit are operation units different in type
However, the analogous art of Halsmer of an imaging system with a radiation source and automatic positioning (abstract) teaches:
wherein the front side operation unit and the rear side operation unit are operation units different in type ([0019], as taught the user interfaces 40-44 may be a combination of forms such as a toggle switch or power assist handle. This forms operation units different in type; See also [0023], [0029], [0030], and [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ceiling-suspended x-ray imaging system of Song and Halsmer to incorporate different type of operation units as taught by Halsmer because it enables different users of the system to position the device in the manner that is most comfortable. While some users may prefer the functionality of a toggle switch, others may find a power assist handle easier to manipulate. This improves user interaction and leads to enhanced user experience (Halsmer, [0019]).  
Regarding claim 3, the combined references of Song and Halsmer teach all of the limitations of claim 2. Primary reference Song further fails to teach:
wherein the front side operation unit is a handle operation unit including a handle, and 
wherein the rear side operation unit is a switch operation unit including a switch
However, the analogous art of Halsmer of an imaging system with a radiation source and automatic positioning (abstract) teaches:
wherein the front side operation unit is a handle operation unit including a handle ([0019], as taught the user interfaces 40-44 may be a combination of forms such as a toggle switch or power assist handle. Therefore, the front side operation unit would be configured as a power assist handle; See also [0023], [0029], [0030], and [0033]), and 
wherein the rear side operation unit is a switch operation unit including a switch ([0019], as taught the user interfaces 40-44 may be a combination of forms such as a toggle switch or power assist handle. Therefore, the rear side operation unit would be configured as a toggle switch; See also [0023], [0029], [0030], and [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ceiling-suspended x-ray imaging system of Song and Halsmer to incorporate the handle and switch operation of the front and rear side operation units as taught by Halsmer because it provides the user with intuitive physical control elements to maneuver the device. This reduces the amount of software-based control features a user must learn to operate the system (Halsmer, [0019]). 
Regarding claim 9, the combined references of Song and Halsmer teach all of the limitations of claim 1. Primary reference Song further fails to teach:
further comprising: 
a controller configured to control the drive unit commonly used to drive and move the ceiling-suspended support unit based on an operation of the front side operation unit and an operation of the rear side operation unit
However, the analogous art of Halsmer of an imaging system with a radiation source and automatic positioning (abstract) teaches:
further comprising: 
a controller configured to control the drive unit commonly used to drive and move the ceiling-suspended support unit based on an operation of the front side operation unit and an operation of the rear side operation unit ([0012], [0017], drive controller 50; [0019]-[0032], further describe the control of the drive unit based on either of the front or rear side operation units; The limitation of “controller” has been interpreted under 112(f) to correspond to the structure disclosed in paragraph [0023] of the applicant’s specification including a processor and memory. This corresponds to the drive controller 50, processor and memory in the cited paragraphs above of Halsmer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ceiling-suspended x-ray imaging system of Song and Halsmer to incorporate the controller as taught by Halsmer because it provides the system with accurate motorized placement of the imaging components at the target region (Halsmer, [0019]). This improves accuracy and leads to better clinical outcomes. 
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Song, in view of Halsmer as applied to claim 2 above, and further in view of Yamanaka (U.S. Pub. No. 20140105360) hereinafter Yamanaka. 
	Regarding claim 4, the combined references of Song and Halsmer teach all of the limitations of claim 2. Primary reference Song further fails to teach:
wherein the number of moving directions of the ceiling-suspended support unit operable by the rear side operation unit is less than the number of moving directions of the ceiling-suspended support unit operable by the front side operation unit
	However, the analogous art of Yamanaka of an X-ray generation system for positioning close to a patient (abstract) teaches:
wherein the number of moving directions of the ceiling-suspended support unit operable by the rear side operation unit is less than the number of moving directions of the ceiling-suspended support unit operable by the front side operation unit ([0038]-[0039]; [0044]; [0047]-[0048], tube handles 9 and collimator handles 12 teach to the front and rear side operation units; [0050]; [0053]; [0055]; [0057]-[0058], tube handles 9a and 9b which teach to the front side support unit, perform rough movements including up/down and horizontal movement of the device in and out of a storage position. As the collimator handles 12 only provide for fine tuning rotation, this handle 12 that teaches to the rear side operation unit includes less moving directions; [0072]-[0074]; [0085]; [0093]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ceiling-suspended x-ray imaging system of Song and Halsmer to incorporate the reduction in movement for one of the multiple operation units as taught by Yamanaka because it enables precise fine tuning of position using a particular control panel (Yamanaka, [0072]). This reduces the possibility of a user misdirecting the device or overshooting a target region of the patient and leads to more efficient diagnostic procedures. 
	Regarding claim 5, the combined references of Song, Halsmer, and Yamanaka teach all of the limitations of claim 4. Primary reference Song further fails to teach:
wherein the moving direction of the ceiling-suspended support unit operable by the front side operation unit includes a horizontal direction, an up-down direction, and a rotation direction, and wherein a moving direction of the ceiling-suspended support unit operable by the rear side operation unit includes a horizontal direction
However, the analogous art of Halsmer of an imaging system with a radiation source and automatic positioning (abstract) teaches:
wherein the moving direction of the ceiling-suspended support unit operable by the front side operation unit includes a horizontal direction, an up-down direction, and a rotation direction, and wherein a moving direction of the ceiling-suspended support unit operable by the rear side operation unit includes a horizontal direction ([0019]-[0032],  describe the operation of the drive controller 50, which includes movement of the device across axes that represent movement in a horizontal direction (see [0025]), movement in an up-down direction (see [0027], u axis movement in positive and negative directions), and rotation (see [0028] rotation about a center) and would be configured to movement control of both the front and rear side operation units).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ceiling-suspended x-ray imaging system of Song, Halsmer, and Yamanaka to incorporate the movement control directions as taught by Halsmer because it provides for a user to accurately place the x-ray system for patients of different sizes and located in different positions. This improves diagnostic ability and leads to better clinical outcomes (Halsmer, [0019]-[0032]). 
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Song, in view of Halsmer as applied to claim 1 above, and further in view of Yang et al. (U.S. Pat. No. 20170273648) hereinafter Yang. 
Regarding claim 6, the combined references of Song and Halsmer teach all of the limitations of claim 1. Primary reference Song further fails to teach:
wherein a front side operation unit includes a main handle, and 
However, the analogous art of Halsmer of an imaging system with a radiation source and automatic positioning (abstract) teaches:
wherein a front side operation unit includes a main handle ([0019], as taught the user interfaces 40-44 may be a combination of forms such as a toggle switch or power assist handle. Therefore, the front side operation unit would be configured as a power assist handle; See also [0023], [0029], [0030], and [0033]), and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ceiling-suspended x-ray imaging system of Song and Halsmer to incorporate the handle operation of the front side operation unit as taught by Halsmer because it provides the user with intuitive physical control elements to maneuver the device. This reduces the amount of software-based control features a user must learn to operate the system (Halsmer, [0019]). 
Primary reference Song further fails to teach:
wherein the X-ray imaging apparatus further comprises an auxiliary handle configured to operate the movement of the ceiling-suspended support unit by the drive unit from the rear side, the auxiliary handle being independently provided separately from the rear side operation unit on the rear side with respect to the main handle
However, the analogous art of Yang of a radiography system with a drive device to move the system (abstract) teaches:
wherein the X-ray imaging apparatus further comprises an auxiliary handle configured to operate the movement of the ceiling-suspended support unit by the drive unit from the rear side, the auxiliary handle being independently provided separately from the rear side operation unit on the rear side with respect to the main handle (As shown in figure 4, the control of the movement includes the operating panel 90 (teaches to the rear side operation unit of the combined Song and Halsmer invention), as well as the moving handle 80 for user to grip and move the device by applying force or torque as discussed in [0061]; [0062]-[0064]; [0065]-[0066].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ceiling-suspended x-ray imaging system of Song and Halsmer to incorporate the auxiliary handle as taught by Yang because the user may directly move the radiographic device by applying force or torque. This enables both a manual movement mode and a switching via to an automated movement mode using either the auxiliary handle or the control interface (Yang, [0065]). This enables a user to easily reposition the device by hand to more rapidly and intuitively change target region or allow a patient to exit. 
Regarding claim 8, the combined references of Song, Halsmer, and Yang teach all of the limitations of claim 6. Primary reference Song further fails to teach:
further comprising: 
a force detector configured to commonly detect an operation force input to the main handle and an operation force input to the auxiliary handle
However, the analogous art of Yang of a radiography system with a drive device to move the system (abstract) teaches:
further comprising: 
a force detector configured to commonly detect an operation force input to a handle of the system ([0066]-[0087], describe the force/torque sensor that detects an operation force input to the handle of the system and enables movement of the device based on the amount of operation force input to the handle. This includes force torque sensor 126; Note, in the combined Song, Halsmer, and Yang system this force detection feature would apply to both the main and auxiliary handles of the system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ceiling-suspended x-ray imaging system of Song, Halsmer, and Yang to incorporate the force sensor as taught by Yang because a large force or torque may be necessary to overcome friction to move each drive device. Therefore, operating the drive device based on the user's desired movement would allow the radiographic device to be moved even with a force or torque less than the necessary large force or torque. Here, the user's desired movement may be determined based on the force or torque applied to the radiographic device by the user by reading the sensor signals (Yang, [0066]). This improves ergonomics and user comfort of the device. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Song, in view of Halsmer, in further view of Yang as applied to claim 6 above, and further in view of Uchida et al. (U.S. Pub. No. 20160000390) hereinafter Uchida. 
Regarding claim 7, the combined references of Song, Halsmer and Yang teach all of the limitations of claim 6. Primary reference Song further fails to teach:
wherein the auxiliary handle is smaller than the main handle
	However, the analogous art of Uchida of an x-ray diagnostic apparatus with a movement input and control system (abstract) teaches:
wherein the auxiliary handle is smaller than the main handle (As shown in figure 1, 3A, and 11A, the first operating handle 8 forms the main handle, while the second operating handle 10 forms the auxiliary handle. Therefore, the second operating handle is smaller than the main handle; [0025]; [0028]-[0031]; [0040]; [0042]; [0049]-[0050]; [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ceiling-suspended x-ray imaging system of Song, Halsmer, and Yang to incorporate the smaller auxiliary handle as taught by Uchida because it enables the side of the device with the auxiliary handle to be more compact and reduce obstructions within the operating space of the physician (Uchida, [0060]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793